DETAILED ACTION
Acknowledgements
In the reply filed February 5, 2021, the applicant amended claims 1-3, 5-7, and 9-17. 
The applicant added claim 18-22. 
Currently claims 1-22 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesko (U.S. Pub. No. 2017/0175470).
Regarding Claim 1, Lesko discloses a completion string accessing a downhole formation comprising: 

A sleeve housing (Lesko: 42) having a housing bore (Lesko: interior of 42) and one or more ports (Lesko: 40) to the formation formed through the housing; and 
A sleeve (Lesko: 44) fit slidably to the housing bore (Lesko: interior of 42) and having a sleeve bore (Lesko: interior of 44), the sleeve (Lesko: 44) having a downhole engagement shoulder (Lesko: downhole surface of 44) extending radially into the housing bore (Lesko: interior of 42); and
An annular recess (Lesko: uphole of 48) formed in the housing bore (Lesko: interior of 42) downhole of the sleeve (Lesko: 44) and having a diameter greater than that of the sleeve bore (Lesko: interior of 44) wherein the sleeve’s downhole engagement shoulder (Lesko: downhole surface of 44) is adapted to be engaged for being slidable from a downhole closed position (Lesko: Figure 4), in which the one or more ports (Lesko: 40) are blocked by the sleeve (Lesko: 44) to an uphole position (Lesko: Figure 5) in which the one or more ports (Lesko: 40) are open.
Regarding Claim 6, Lesko discloses a sleeve (Lesko: 44) assembly for a tubular string (Lesko: 20) completed into a formation comprising: 
A tubular housing (Lesko: 42) having a housing bore (Lesko: interior of 42) within; one or more ports (Lesko: 40) distributed circumferentially thereabout at an axial port location along the housing and formed therethrough, each of the one or more ports (Lesko: 40) having an axial extent; and 
.

Claims 9-16 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Pub. No. 2018/0100366).
Regarding Claim 9, Johnson discloses a method of treating a zone in a formation accessed with a completion string having one or more sleeve assemblies  therealong comprises: 
Running a bottom hole assembly (BHA (Johnson: 100)) downhole on a conveyance string, to a location in the completion string below a selected sleeve assembly (Johnson: Paragraph [0184]) of the one or more sleeve assemblies (Johnson: Paragraph [0184]); 

Pulling uphole on the (BHA (Johnson: 100) to engage a downhole shoulder of the sleeve (Johnson: 506) with the engagement element (Johnson: 302) and shift the sleeve (Johnson: 506) uphole to an open position to open treatment ports (Johnson: Figure 5B: port through 504) through the sleeve housing (Johnson: 504); 
Running the (BHA (Johnson: 100) downhole to cycle the engagement element (Johnson: 302) to a run-in-hole (RIH) mode (Johnson: Paragraph [0259]) and continue running the (BHA (Johnson: 100) downhole to position a resettable packer and slip assembly (Johnson: 210, 708) of the (BHA (Johnson: 100) downhole of the selected sleeve assembly (Johnson: Paragraph [0184]); 
Setting the packer and slip assembly (Johnson: 210, 708) across the completion string by cycling the engagement element (Johnson: 302) to a SET mode (Paragraph [0263]); 
Treating the formation through the opened treatment ports (Johnson: Figure 5B: port through 504); and 
Pulling uphole on the (BHA (Johnson: 100) to release the resettable packer and slip assembly (Johnson: 210, 708) and cycle the engagement element (Johnson: 302) 
Regarding Claim 10, Johnson discloses the method of claim 9, wherein: the (BHA (Johnson: 100) has a J-mechanism (Johnson: Paragraph [0257]) having at least four axial positions (Johnson: Figure 4), comprising: 
An intermediate downhole position D1 in which the engagement elements are constrained radially inward for free run-in hole (RIH) movement downhole (Johnson: 220A); 
An extreme uphole position (Johnson: 220C) U1 in which the engagement elements (Johnson: 302) are biased radially outward for locating (LOC) the annular recess (Johnson: recess uphole of 506) downhole of the sleeve (Johnson: 506); 
An extreme downhole position (Johnson: 220D) D2 for setting (SET) the resettable packer and slip assembly (Johnson: 210, 708) across the completion string; and 
An intermediate uphole position (Johnson: 220A) U2 in which the engagement elements (Johnson: 302) are constrained radially inward for free pull-out-of-hole (POOH) movement uphole.
Regarding Claim 11, Johnson discloses the method of claim 10, wherein after shifting the sleeve (Johnson: 506) uphole to the open position, the step of running of the (BHA (Johnson: 100) to position the resettable packer and slip assembly (Johnson: 210, 708) to below the selected sleeve assembly (Johnson: Paragraph [0184]) further comprises: 

Soft setting (Johnson Paragraph [0263]) the (BHA (Johnson: 100) in the SET mode (Paragraph [0263]) to cycle the J-mechanism (Johnson: Paragraph [0257]); pulling the (BHA (Johnson: 100) to the POOH mode (Johnson: Paragraph [0255]) and positioning the (BHA (Johnson: 100) above the selected sleeve (Johnson: 506); 
Running the (BHA (Johnson: 100) downhole to below the selected sleeve assembly (Johnson: Paragraph [0184]) in the RIH mode; 
Pulling the (BHA (Johnson: 100) to the LOC mode to cycle the J-mechanism (Johnson: Paragraph [0257]); and 
Setting down on the (BHA (Johnson: 100) for setting the packer and slip assembly (Johnson: 210, 708) across the completion string in the SET mode (Paragraph [0263]).
Regarding Claim 12, Johnson discloses the method of claim 10, wherein the (BHA (Johnson: 100) further comprises a telescopic repositioning sub (Johnson: 700) situate between the J-mechanism (Johnson: Paragraph [0257]) uphole thereof and a drag block (Johnson: 0114]) downhole thereof, and wherein: 
The shifting of the sleeve (Johnson: 506) uphole to the open position further comprises telescoping the repositioning sub to an extended, energized position; and, 
The running of the (BHA (Johnson: 100) to position the resettable packer and slip assembly (Johnson: 210, 708) to below the selected sleeve assembly (Johnson: Paragraph [0184]) further comprises setting down on the (BHA (Johnson: 100) in the SET mode (Paragraph [0263]) for releasing the energy of the extended repositioning 
Once the 6Serial No. 16/515,881Docket # 83016-27 US repositioning sub is collapsed, further setting down on the (BHA (Johnson: 100) for setting the packer and slip assembly (Johnson: 210, 708) across the completion string in SET mode (Paragraph [0263]).
Regarding Claim 13, Johnson discloses the method of claim 12, wherein: 
The telescoping of the repositioning sub to an extended, energized position comprises: 
Frictionally restraining a J-mechanism (Johnson: Paragraph [0257]) housing and slips with the drag block (Johnson: 0114]), pulling a J-mechanism (Johnson: Paragraph [0257]) mandrel uphole to space the packer from the slips in the LOC mode, and operatively energizing a biasing spring within the repositioning sub between the mandrel and the housing; and wherein the setting down of the (BHA (Johnson: 100) for releasing the energy of the extended repositioning sub comprises: biasing the J-mechanism (Johnson: Paragraph [0257]) housing and slips downhole towards the drag block (Johnson: 0114]) while the J-mechanism (Johnson: Paragraph [0257]) mandrel follows downhole, the (BHA (Johnson: 100) repositioning below the open, selected sleeve assembly (Johnson: Paragraph [0184]).
Regarding Claim 14, Johnson discloses the method of claim 9, wherein the treatment is a hydraulic fracturing of the formation.
Regarding Claim 15, Johnson discloses a bottom hole assembly (BHA (Johnson: 100)) conveyed downhole on a conveyance string for actuating a selected sleeve assembly (Johnson: Paragraph [0184]) of one or more sleeve assemblies (Johnson: Paragraph [0184]) located along a completion string, comprising:
A (BHA (Johnson: 100) mandrel slidable within a (BHA (Johnson: 100) housing downhole thereof and a J-mechanism (Johnson: Paragraph [0257]) operative therebetween, the (BHA (Johnson: 100) mandrel connected at an uphole end to a conveyance string and having a packer thereon, the (BHA (Johnson: 100) housing having one or more sleeve (Johnson: 506) engagement elements (Johnson: 302) at an uphole end thereof and connected to a drag block (Johnson: 0114]) at a downhole end for restraining the (BHA (Johnson: 100) housing along the completion string, the packer being compressibly-actuatable between the (BHA (Johnson: 100) mandrel and the (BHA (Johnson: 100) housing; and
A telescoping repositioning sub  (Johnson 700) situate between the (BHA (Johnson: 100) housing uphole thereof and the drag block (Johnson: 0114]) downhole thereof wherein, the repositioning sub having a slack mandrel (Johnson: 402) connected to the (BHA (Johnson: 100) housing and telescopically-coupled to a slack housing connected to the drag block (Johnson: 0114]), the slack mandrel (Johnson: 402) being telescopically extended for actuation of the sliding sleeve (Johnson: 506) with the engagement elements (Johnson: 302) and spacing the packer from the BA housing, and being telescopically collapsed for collapsing the slack mandrel (Johnson: 402) and (BHA (Johnson: 100) housing to the slack housing (Johnson: 304). 
Regarding Claim 16, Johnson discloses the (BHA (Johnson: 100) of claims 15 further comprising a cone (Johnson: 208) movable axially with the (BHA (Johnson: 100) mandrel between two positions, an extended position with the housing’s sleeve (Johnson: 506) engagement elements (Johnson: 302) to urge them to the radially outward position and a disengaged position, and wherein:
The one of more sleeve engagement elements (Johnson: 302) connected to the (BHA (Johnson: 100) housing are movable axially relative to the (BHA (Johnson: 100) mandrel and radially actuable between a radially outward biased position to engage and shift the selected sleeve assembly (Johnson: Paragraph [0184]) to an open treatment position, and a radially inward collapsed position for free movement in the completion string; and
The packer (Johnson: 210) is actuated to seal to the completion string in the cone (Johnson: 208)’s engaged position.
Regarding Claim 18, Johnson discloses the (BHA (Johnson: 100) of claim 16, further comprising a spring between the slack mandrel (Johnson: 402) and the slack housing (Johnson: 304), wherein in the telescopically extended position the spring is energized, and upon the engagement elements (Johnson: 302) disengaging from the selected sleeve assembly (Johnson: Paragraph [0184]), the spring energy is released for telescopically dragging the slack mandrel (Johnson: 402), and connected (BHA (Johnson: 100) housing, downhole towards the slack housing (Johnson: 304) and drag block (Johnson: 0114]).
Regarding Claim 19, Johnson discloses the (BHA (Johnson: 100) of claim 17, wherein the one or more engagement elements (Johnson: 302) act as slips.
Regarding Claim 20, Johnson discloses a method of treating a formation accessed with a tubular string (Johnson: Abstract) having one or more sleeve assemblies (Johnson: Paragraph [0184]) therealong, each sleeve assembly (Johnson: Paragraph [0184]) comprising a tubular sleeve housing (Johnson: 504) connected to the tubular string (Johnson: Abstract) and fit with a sleeve (Johnson: 506) shiftable therein, the method comprising: 
Running a bottomhole assembly ((BHA (Johnson: 100)) downhole on a conveyance string, to a location in the tubular string (Johnson: Abstract) below a selected sleeve assembly (Johnson: Paragraph [0184]) of the one or more sleeve assemblies (Johnson: Paragraph [0184]), the (BHA (Johnson: 100) having sleeve engagement elements (Johnson: 302), a resettable packer (Johnson: 210) released when spaced from a slip and set when engaged therewith, and a drag block (Johnson: 0114]) downhole thereof; engaging the sleeve (Johnson: 506) with the engagement elements (Johnson: 302) with the packer (Johnson: 210) spaced from the slip, and shifting the sleeve (Johnson: 506) from a closed position to an open position to open treatment ports (Johnson: Figure 5B: port through 504) through the sleeve housing (Johnson: 504); 
Running the (BHA (Johnson: 100) downhole to position the resettable packer (Johnson: 210) and slip of the (BHA (Johnson: 100) downhole of the selected sleeve assembly (Johnson: Paragraph [0184]); 
Engaging the packer (Johnson: 210) and slip to set across the tubular string (Johnson: Abstract) downhole of the selected sleeve assembly (Johnson: Paragraph [0184]); 

Releasing the resettable packer (Johnson: 210) and slip assembly (Johnson: 210, 708); and 
Pulling uphole to reposition the (BHA (Johnson: 100) uphole of the selected sleeve assembly (Johnson: Paragraph [0184]) (Johnson: Figure 4).
Regarding Claim 21, Johnson discloses the method of claim 20, wherein the (BHA (Johnson: 100) has a telescopic repositioning sub (Johnson: 700) between the resettable packer (Johnson: 210) and slip and a drag block (Johnson: 0114]) downhole thereof, and wherein running the (BHA (Johnson: 100) downhole to position the spaced resettable packer (Johnson: 210) and slip downhole of the selected sleeve assembly (Johnson: Paragraph [0184]) further comprises running the (BHA (Johnson: 100) downhole and collapsing the repositioning sub to reposition the resettable packer (Johnson: 210) and slip downhole towards the drag block (Johnson: 0114]).
Regarding Claim 22, Johnson discloses the method of claim 21, wherein the repositioning sub is spring (Johnson: Paragraph [0096]) biased, and further comprising: energizing the spring (Johnson: Paragraph [0096]) by telescopically extending the slips uphole from the drag block (Johnson: 0114]); and prior to the step of setting the packer (Johnson: 210) and slip to the tubular string (Johnson: Abstract), releasing the spring (Johnson: Paragraph [0096]) energy to collapse the slips downhole towards the drag block (Johnson: 0114]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lesko alone.
Regarding Claim 2, Lesko discloses the completion string of claim 1, but does not disclose wherein: 
Each of the one or more ports have an axial extent; and 
The sleeve has a sleeve length (Lesko: length of 44) between about 2.5 and about 3 times the axial extent of the one or more ports, however it would have been an obvious matter of design choice to vary the size of the sleeve length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 3, Lesko renders obvious the completion string of claim 2, but does not disclose wherein: 
The axial extent of the one or more ports (Johnson: Figure 5B: port through 504) is about 1 inch; and 
The sleeve length (Lesko: length of 44) is between about 2.5 and about 3 inches, however it would have been an obvious matter of design choice to vary the size of the sleeve length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 4, Lesko discloses the completion string of claim 1 wherein: The annular recess has a diameter larger than that of the sleeve bore (Lesko: interior of 44).
Lesko does not disclose that the sleeve bore (Lesko: interior of 44) has a diameter at or larger than a string bore diameter of the tubular, however it would have been an obvious matter of design choice to vary the size of the sleeve bore diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 5, Lesko renders obvious the completion string of claim 4, wherein: 
The housing bore (Lesko: interior of 42) has an uphole-facing stop (Lesko: shoulder that abuts bottom of 44 when in closed position) formed therein and the ports  are spaced uphole therefrom, the sleeve’s downhole engagement shoulder (Lesko: 
The sleeve’s downhole engagement shoulder (Lesko: downhole surface of 44) extends radially indo the housing bore (Lesko: interior of 42) at the uphole-facing stop (Lesko: shoulder that abuts bottom of 44 when in closed position). 
Regarding Claim 7, Lesko discloses the sleeve assembly of claim 6, but does not disclose wherein: 
The sleeve length (Lesko: length of 44) is between about 2.5 and about 3 times the axial extent of the one or more ports, however it would have been an obvious matter of design choice to vary the size of the sleeve length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 8, Lesko discloses the sleeve assembly (Johnson: Paragraph [0184]) of claim 6, but does not disclose wherein: 
The axial extent of the one or more ports is about 1 inch; and 
The sleeve length (Lesko: length of 44) is between about 2.5 and about 3 inches, however it would have been an obvious matter of design choice to vary the size of the sleeve length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson alone.
Regarding Claim 17, Johnson discloses the (BHA (Johnson: 100) of claim 16, but does not disclose wherein the slack mandrel (Johnson: 402) telescopically extends from the slack housing (Johnson: 304) by a stroke length, the stroke length being greater than a distance between the spacing between slips and the packer (Johnson: 210) when the cone (Johnson: 208) is in the engaged position, however it would have been an obvious matter of design choice to vary the size of the spacing between slips and the packer since a change in size is generally recognized as being within the level or ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679